[Cite as Akron Bar Assn. v. Catanzarite, 121 Ohio St.3d 1234, 2009-Ohio-2121.]




                    AKRON BAR ASSOCIATION v. CATANZARITE.
                      [Cite as Akron Bar Assn. v. Catanzarite,
                       121 Ohio St.3d 1234, 2009-Ohio-2121.]
     (No. 2008-0423 — Submitted April 7, 2009 — Decided April 14, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Jeffrey A. Catanzarite, Attorney
Registration No. 0015203, last known business address in Akron, Ohio.
        {¶ 2} The court coming now to consider its order of August 14, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year with the last six months stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered that respondent is placed
on monitored probation for a period of one year from the date of this order.
        {¶ 4} It is further ordered that on or before thirty days from the date of
this order, relator shall file with the Clerk of this court the name of the attorney
who will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, the relator
shall file with the Clerk of this court a report indicating whether respondent,
during the probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
                             SUPREME COURT OF OHIO




(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Akron Bar Assn. v. Catanzarite, 119 Ohio
St.3d 313, 2008-Ohio-4063, 893 N.E.2d 835.
       MOYER,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                             _____________________




                                            2